DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 10-11, 14-15, and 20 and claims dependent thereon are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “using a detected ECG signal” in line 3 is indefinite because it is not clear if this is a different ECG signal from line 2. Examiner suggests amendment the claim to read “using the[[a]] detected ECG signal”.
Regarding claim 1, the phrase "generate a warning based upon both the HRR and the activity level, 
wherein the warning is generated when the HRR is above a first threshold and the activity level is below a fourth threshold, 
wherein the warning is generated when the HRR is below a second threshold and the activity level is above a third threshold" renders the claim indefinite because a singular warning has been defined, followed by two different warnings. It is unclear which warning should be considered the singular warning. Examiner suggests amending the claim to read "generate [[a]] at least one warning based upon both the HRR and the activity level, 
wherein [[the]] a first warning is generated when the HRR is above a first threshold and the activity level is below a fourth threshold, 
wherein [[the]] a second warning is generated when the HRR is below a second threshold and the activity level is above a third threshold."
Regarding claim 4, the phrase "wherein the warning is generated when the HRR is above a first threshold and the activity level is below a second threshold." renders the claim indefinite because a first threshold and second threshold have already been defined in claim 1. It is unclear if these are new threshold conditions or a failure to further limit the claim. Further, in claim 1, a second threshold is defined to be compared against a heart rate reserve and in claim 4, the second threshold is defined against activity level. Examiner suggests cancelling the claim as this subject matter appears to already be present in claim 1.
Regarding claim 5, the phrase " wherein the warning is generated when the HRR is below a first threshold and the activity level is above a second threshold." renders the claim indefinite because a first threshold and second threshold have already been defined. It is unclear if these are new threshold conditions or a failure to further limit the claim. Further, in claim 1, a second threshold is defined to be compared against a heart rate reserve and in claim 4, the second threshold is defined against activity level. Examiner suggests cancelling the claim as this subject matter appears to already be present in claim 1.
Regarding claim 10, the phrase "determining a low and high threshold for the HRR using age information and preset values.” renders the claim indefinite because the low and high threshold appear to represent equivalent values to the second and first threshold respectively of claim 1. Examiner suggests amending the claim to read "determining the first threshold and the second threshold  for the HRR using age information and preset values.”
Regarding claim 11, the phrase "generate a warning based upon both the HRR and the activity level, 
wherein the warning is generated when the HRR is above a first threshold and the activity level is below a fourth threshold, 
wherein the warning is generated when the HRR is below a second threshold and the activity level is above a third threshold" renders the claim indefinite because a singular warning has been defined, followed by two different warnings. It is unclear which warning should be considered the singular warning. Examiner suggests amending the claim to read "generate [[a]] at least one warning based upon both the HRR and the activity level, 
wherein [[the]] a first warning is generated when the HRR is above a first threshold and the activity level is below a fourth threshold, 
wherein [[the]] a second warning is generated when the HRR is below a second threshold and the activity level is above a third threshold."
Regarding claim 14, the phrase "wherein the warning is generated when the HRR is above a first threshold and the activity level is below a second threshold." renders the claim indefinite because a first threshold and second threshold have already been defined. It is unclear if these are new threshold conditions or a failure to further limit the claim. Further, in claim 11, a second threshold is defined to be compared against a heart rate reserve and in claim 14, the second threshold is defined against activity level. Examiner suggests cancelling the claim as this subject matter appears to already be present in claim 11.
Regarding claim 15, the phrase " wherein the warning is generated when the HRR is below a first threshold and the activity level is above a second threshold." renders the claim indefinite because a first threshold and second threshold have already been defined. It is unclear if these are new threshold conditions or a failure to further limit the claim. Further, in claim 11, a second threshold is defined to be compared against a heart rate reserve and in claim 14, the second threshold is defined against activity level. Examiner suggests cancelling the claim as this subject matter appears to already be present in claim 11.
Regarding claim 20, the phrase "determine a low and high threshold for the HRR using age information and preset values.” renders the claim indefinite because the low and high threshold appear to represent equivalent values to the second and first threshold respectively of claim 11. Examiner suggests amending the claim to read "determine the first threshold and the second threshold  for the HRR using age information and preset values.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Specifically, the claims repeat the claim language of the independent claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the double patenting rejections, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The present invention is directed to a system and method for contextual heart monitoring comprising detecting ECG from patch-based electrodes placed externally on a user, determining heart rate, detecting activity level of the subject, and generating warnings based upon the relationship between heart rate and activity levels, where the warnings are in view of thresholds defined by an activity level and heart rate reserve relationship of a subject, wherein the heart rate reserve is calculated by a given function.
The closest prior art of record is Houben et al (US 2011/0105860), Libbus et al (US 2009/0076559), and Kroll et al (US 2003/0149367) (“Kroll”). Houben et al teach measuring heart rate through ECG, detecting activity level, and generating warning based upon the relationship between heart rate and activity levels. Libbus et al teach detecting ECG from patch-based electrodes placed externally on a user. Kroll teaches that heart rate reserve is a proportional value to heart rate.
Yet their combined efforts do not fairly teach or suggest utilizing a heart rate reserve function in relation to a subject’s activity level to determine individualized thresholds for a subject, wherein the thresholds reflect an acceptable range of heart rate behavior for given activity level.
Thus, the prior art of record neither renders obvious nor anticipates the combination of claim elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,448,849. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same inventive concept of personalizing thresholds based on heart rate reserve and activity level, with the same steps of detecting an ECG signal, detecting an activity level, and generating warnings from multiple thresholds with the U.S. Patent additionally identifying that the system may be a patch form factor and externally applied to a user.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,448,849. Although the claims at issue are not identical, they are not patentably distinct from each other because they limit the double patented independent claim in substantially the same manner.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,448,849. Although the claims at issue are not identical, they are not patentably distinct from each other because they limit the double patented independent claim in substantially the same manner.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,448,849. Although the claims at issue are not identical, they are not patentably distinct from each other because they limit the double patented independent claim in substantially the same manner.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,448,849. Although the claims at issue are not identical, they are not patentably distinct from each other because they limit the double patented independent claim in substantially the same manner.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,448,849. Although the claims at issue are not identical, they are not patentably distinct from each other because they limit the double patented independent claim in substantially the same manner.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,448,849. Although the claims at issue are not identical, they are not patentably distinct from each other because they limit the double patented independent claim in substantially the same manner.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,448,849. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same inventive concept of personalizing thresholds based on heart rate reserve and activity level, with the same steps of detecting an ECG signal, detecting an activity level, and generating warnings from multiple thresholds with the U.S. Patent additionally identifying that the system may be a patch form factor and externally applied to a user.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,448,849. Although the claims at issue are not identical, they are not patentably distinct from each other because they limit the double patented independent claim in substantially the same manner.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,448,849. Although the claims at issue are not identical, they are not patentably distinct from each other because they limit the double patented independent claim in substantially the same manner.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,448,849. Although the claims at issue are not identical, they are not patentably distinct from each other because they limit the double patented independent claim in substantially the same manner.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,448,849. Although the claims at issue are not identical, they are not patentably distinct from each other because they limit the double patented independent claim in substantially the same manner.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,448,849. Although the claims at issue are not identical, they are not patentably distinct from each other because they limit the double patented independent claim in substantially the same manner.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,448,849. Although the claims at issue are not identical, they are not patentably distinct from each other because they limit the double patented independent claim in substantially the same manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791